Citation Nr: 1631439	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder with depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2014, the Veteran withdrew a previously appealed claim for follicular lymphoma.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected mood disorder is worse than it is currently rated due to his inability to sleep, irritability, and his feelings of being overwhelmed.  See December 2012 statement.

The record reveals that, in July 2016, a new VA examination was being scheduled for the Veteran as his last VA examination was conducted in June 2011 (although there is also a Disability Benefits Questionnaire (DBQ) dated in March 2012 and received in March 2013).  The Board finds that the case should be remanded in order for the examination to be conducted and associated with the claims file.  

In light of the Board's remand for this issue, updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the Veteran's VA medical records dated after July 2016.

2.  Associate any subsequently conducted VA psychiatric examination.  If the examination has not been conducted yet, complete the development initiated by the July 2016 compensation examination request.

3.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal remains denied, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

